Luke, J.
Where an indictment charges the accused with having driven an automobile along a named street at a rate of speed greater than thirty miles an hour, the evidence must show that it was along that street that the automobile was so driven, before a conviction would be authorized.' It will not suffice to show that the automobile was driven on another street and at a different place than that which is alleged in the indictment. The particular public highway or street on which the accused was alleged to have driven his automobile in violation of law was alleged in the indictment. The evidence failed to show this allegation to be- true. It was, therefore, error to overrule the motion for a new trial. See Burkes v. State, 7 Ga. App. 39 (65 S. E. 1091).

Judgment reversed.


Broyles, C. J., and Bloodworth, J.. concur.